















[tplogo.jpg]



Exhibit 10.4


[tplogo.jpg]


AMENDMENT TO THE
API ADDENDUM


This Amendment to the API Addendum (“Amendment”) is effective June 27, 2013
(“Amendment Effective Date”) and is by and between Travelport, LP, Travelport
Global Distribution System, BV (collectively, “Travelport”) and Orbitz
Worldwide, LLC (“Subscriber”).


WHEREAS, Travelport and Subscriber are parties to a Subscriber Services
Agreement dated July 23, 2007, as previously amended (“Agreement”); and


WHEREAS, Travelport and Subscriber are parties to an API Addendum to the
Agreement dated March 25, 2013 (“API Addendum”); and


WHEREAS, Travelport and Subscriber desire to amend the API Addendum to enable
Orbitz for Business to code to the Travelport uAPI to access the content of
(***).


Travelport and Subscriber agree as follows:


1.
Definitions



Except as otherwise specified in this Amendment, capitalized terms in this
Amendment will have the same meanings as used in the Agreement or API Addendum.


The defined term, “Purpose” in the API Addendum is expanded to include the (***)
Use.


2.
(***) Use. The following is added to the API Addendum as a new paragraph:



“Subject to the limitations and restrictions imposed on Travelport and
Subscriber by (***), Travelport shall make available to Orbitz for Business, its
affiliates, corporate customers and channel partners all of (***) published
fares, negotiated rates, web only fares, and ancillary products in the
Travelport uAPI, which access will include without limitation Travelport’s
provision of such functionality as search, display, book, cancel, refund and
exchange functionality for such fares and products permitted by (***), through
the Orbitz for Business portals, such as www.orbitzforbusiness.net and any
derivative or successor sites approved by (***) (collectively, the “(***) Use”).
Travelport will perform the development work required to provide Orbitz for
Business with the above (***) fares, rates, ancillary products and functionality
in a timely manner with a goal of having it complete by August 14, 2013, subject
to delays caused by Orbitz or (***) and will, on an ongoing basis, use
commercially reasonably efforts to make Releases available to Orbitz for
Business in a timely manner, at all times acting in good faith, taking into
consideration the importance to Orbitz for Business of being able to remain
competitive in its offerings of (***) products and services relative those of
its competitors. For purposes of the foregoing, a “Release” means any new
update, upgrade, version, feature, functionality, content or the like that is
made available by (***) to Travelport and that (***) permits to be provided to
Orbitz for Business. Travelport will notify Subscriber upon receiving each
Release from (***) and will, in the notice, estimate when Travelport will
complete the work necessary to make the Release available to Orbitz for
Business. For the avoidance of doubt, Travelport will continue to make available
to Orbitz for Business in the Travelport GDS, the same (***) content and
functionality that Travelport was making available to Orbitz for Business in the
GDS immediately prior to the Amendment Effective Date, for use in the normal
course by Orbitz for Business so long as such content and functionality are
permitted by (***).


If, for any reason, Travelport is unable or believes that it may become unable,
to make any of the above-mentioned fares, rates and products available in any
Travelport GDS or the uAPI, it will notify Subscriber and describe, in
reasonable detail, the affected fares, rates and/or products (or those which
might be affected as the case may be) together with the expected duration of
their lack of availability, and shall provide Subscriber with such other
information as Subscriber may reasonably

***Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.

--------------------------------------------------------------------------------

















[tplogo.jpg]

request. For the avoidance of doubt, nothing in this API Addendum is intended to
avoid or limit in any way the exceptions in Section 5.C of the Agreement.


3.
Acknowledgment. The following is added to the API Addendum as a new paragraph:



“Subscriber acknowledges that (***) must approve requests for a corporate
customer identification number and assign such number to the requesting party
(e.g. an affiliate, corporate customer or channel partner) prior to such party
accessing the (***) fares and products via the Travelport uAPI.”


4.
Amendment Controls. Except and only to the extent expressly modified by this
Amendment, all other terms in the Agreement and API Addendum shall remain the
same. As between this Amendment and the Agreement, and as between this Amendment
and the API Addendum, the terms and conditions of this Amendment shall control.



5.
Attachment 1



Attachment 1 to the API Addendum is amended effective as of the Amendment
Effective Date by adding the following to the end of Attachment 1:


Additional Authorized Application


The following additional application is added as an Authorized Application:
Licensed API: Universal API
Web Site(s): Orbitz for Business
Application(s):
S business-to-business £ business-to-consumer £ business-to-tour/travel agency
£  other:
Purpose of Application:
Use of Travelport’s uAPI by Orbitz for Business is solely for the (***) Use.
Fees
Subscriber will pay Travelport $(***) for each Segment booked on (***) by Orbitz
for Business in accordance with and subject to the terms and conditions of the
Fifth Amendment to the Agreement, effective as of November 5, 2009. For clarity,
other than the foregoing and any fees set forth in the API Addendum or Agreement
(such as any applicable Rapid Reprice fees), there are no additional fees
payable to Travelport by Subscriber in connection with the (***) Use.




***Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.

--------------------------------------------------------------------------------

















[tplogo.jpg]





    IN WITNESS WHEREOF, the parties have executed this Amendment by their duly
authorized representatives.


Orbitz Worldwide LLC
 
Travelport, LP:
By: Travelport Holdings, LLC, as General Partner
Signature:
/s/ Stephen C. Praven
 
Signature:
/s/ Scott Hyden
Print Name:
Stephen Praven
 
Print Name:
Scott Hyden
Title:
VP, Business Development
 
Title:
MD-Americas
Date:
8/16/13
 
Date:
8/21/13



   
Travelport Global Distribution System, BV
Signature:
/s/ Marco van Ieperen
Print Name:
Marco van Ieperen
Title:
Director
Date:
28-08-2013






***Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.